AS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION ON May 26, 2-14-825 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [x] PRE-EFFECTIVE AMENDMENT NO. [_] POST-EFFECTIVE AMENDMENT NO. 88 [x] AND/OR REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1 57 [x] (CHECK APPROPRIATE BOX OR BOXES) AMERICAN GROWTH FUND, INC. (EXACT NAME OF REGISTRANT AS SPECIFIED IN CHARTER) 1636 Logan Street, Denver, Colorado 80203 (ADDRESS OF PRINCIPAL EXECUTIVE OFFICES) (ZIP CODE) REGISTRANTS TELEPHONE NUMBER, INCLUDING AREA CODE (303) 626-0600 1636 Logan Street, Denver, CO 80203 (Name and Address of Agent for Service) Approximate Date of Proposed Public Offering: as soon as practicable after the effective date of the Registration Statement It is proposed that this filing will become effective (check appropriate box) [_] immediately upon filing pursuant to paragraph (b) [_] on pursuant to paragraph (b) [_] 60 days after filing pursuant to paragraph (a)(1) [ X ] on June, 25, 2016 Pursuant to paragraph (a)(1) [_] 75 days after filing pursuant to paragraph (a)(2) [_] on (date) pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: [_] this post-effective amendment designates a new effective Date for a previously filed post-effective amendment.
